                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

SUNFLOWER MANAGEMENT
HOLDING COMPANY, LLC, ET AL.                                               PLAINTIFFS

VS.                                              CIVIL ACTION NO. 4:19-CV-144-SA-JMV

CHICOT MEMORIAL MEDICAL CENTER                                             DEFENDANT


                      ORDER STAYING CERTAIN PROCEEDINGS



       This case is before the Court pursuant to L.U.CIV.R. 16(b)(3)(B). Rule 16(b)(3)(B)

provides:

       [f]iling a motion to compel arbitration, or a motion asserting an immunity defense
       or jurisdictional defense stays the attorney conference and disclosure requirements
       and all discovery, pending the court’s ruling on the motion, including any appeal.
       Whether to permit discovery on issues related to the motion and whether to permit
       any portion of the case to proceed pending resolution of the motion are decisions
       committed to the discretion of the court, upon a motion by any party seeking relief.

       Defendant filed a motion [7] to dismiss for lack of personal jurisdiction on

December 4, 2019. Accordingly, the proceedings listed above, along with the case

management conference, are STAYED pending a ruling on the jurisdictional motion.

       SO ORDERED THIS, the 9th day of December, 2019.



                                                    /s/ Jane M. Virden
                                                    U. S. Magistrate Judge
